DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Priority
This application is a national stage entry of PCT/IB2019/050724 filed on 01/29/2019 and further claims priority to 62/627,822 filed on 02/08/2018 and 62/623,538 filed on 01/29/2018. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Feigelson on 06/30/2022.
The application has been amended as follows: 
1. A laser system, comprising: a housing having a first end and a second end, and a bore having an axis running between said first and second ends; a pair of coaxial metallic electrodes disposed within said bore, said pair comprising an inner electrode and an outer electrode, said electrodes being constructed to have a gap between them and configured to have an RF field applied between them; folding mirrors disposed at each end region of said housing; and a ceramic material disposed in the gap between said coaxial electrodes, said ceramic material having a series of channels formed therein, such that they generate a zig-zag pathway between said folding mirrors, wherein said zig-zag pathway, when filled with a gain medium, and said folding mirrors, together constitute a laser resonator cavity.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Schluter WO 00/77894 A1. Schluter discloses a laser system, comprising: a housing having a first end and a second end, and a bore having an axis running between said first and second ends; a pair of coaxial metallic electrodes disposed within said bore, said pair comprising an inner electrode and an outer electrode, said electrodes being constructed to have a gap between them and configured to have an RF field applied between them; folding mirrors disposed at each end region of said housing; and a ceramic material disposed in the gap between said coaxial electrodes, a zig-zag pathway between said folding mirrors, wherein said zig-zag pathway, when filled with a gain medium, and said folding mirrors, together constitute a laser resonator cavity (Fig. 1 and 2a). Schluter does not explicitly disclose “a ceramic material disposed in the gap between said coaxial electrodes, said ceramic material having a series of channels formed therein, such that they generate a zig-zag pathway between said folding mirrors”. While ceramic materials material disposed in the gap between said coaxial electrodes with a series of channels formed therein are known in the art (See, e.g., Chien et al. US 5,022,032 element 18), the Office sees know reason to combine the ceramic with the configuration of Schluter. Additionally, the ceramic of Chien is not configured for a zig-zag pathway. Claims 2-20 are allowed based on their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        06/30/2022